Citation Nr: 0948070	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  05-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to a compensable evaluation for the service-
connected bilateral hearing loss.  

4.  Entitlement to an increased (separate) rating for 
bilateral tinnitus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	James Cameron, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to November 
1973 and November 1990 to June 1991.  He served in the 
Southwest Asia theater of operations during the Persian Gulf 
War from December 1990 to May 1991.  He also had several 
years of inactive service with the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Veteran presented testimony at a personal hearing held at 
the RO in January 2008.  

Although the RO denied the Veteran's left knee claim on the 
basis that it no new and material evidence was submitted, the 
Board observes that in a January 10, 2000, decision, the 
Board denied service connection for left knee disability on 
the basis that the claim was not well grounded under the law 
then in effect.  Pursuant to 38 U.S.C.A. § 7103(a) (West 
2002) and 38 C.F.R. § 20.1100(a) (2009), a decision of the 
Board is final on the date stamped on the face of the Board's 
decision, i.e., January 10, 2000, unless the Chairman orders 
reconsideration.  Hayslip v. Principi, 364 F.3d 1321 (Fed. 
Cir. 2004).  Section 7 of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099, 
provides, however, that if a claim that was denied as not 
well grounded became final between July 14, 1999, and 
November 9, 2000, it may be readjudicated under the VCAA "as 
if the denial or dismissal had not been made," provided a 
timely request is filed by the claimant or on the Secretary's 
own motion.  See Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1343-44 (Fed. Cir. 2003).  If 
there was a request made by the claimant, that request had to 
be filed by the claimant no later than two years after the 
date of the enactment of the VCAA, i.e., not later than 
November 9, 2002.  Here, in January 2002, the Veteran 
requested that his claim be readjudicated.  Thus, as a matter 
of law, the Board's January 10, 2000, decision was erased and 
the Veteran's claim of entitlement to service connection for 
left knee disability has remained open since he filed it in 
March 1997.  As such, the Board has recharacterized the 
Veteran's left knee claim as stated on the title page.

The Veteran's right and left knee claims are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Board denied service connection for a right knee 
disability in September 1993, concluding that a preexisting 
right knee disability did not increase in severity during 
service.  

2.  In January 2000, the Board determined that new and 
material evidence had not been received regarding the claim 
for service connection for the right knee disability.

3.  The evidence received since the January 2000 Board 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the Veteran's right knee claim.

4.  The service-connected bilateral hearing loss currently is 
not shown to be productive of no more than a Level II hearing 
acuity in the right ear or Level III in the left ear. 

5.  The Veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

1.  The Board's January 2000 decision that denied reopening 
of his right knee disability claim is final.  38 U.S.C.A. § 
7103 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  The additional evidence received since that January 2000 
Board decision is not new and material, and the claim of 
service connection for right knee disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for the assignment of a compensable 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 West 2002); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7, 4.85, 4.86, including Diagnostic Code 
6100 (2009).  

4.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2009); Smith v. Nicholson, 451 F. 3d 1344 (Fed. 
Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  As to VA's duty to 
assist, the record reflects that the RO has attempted to 
obtain all of the records in connection with the Veteran's 
claims.  The RO has contacted all of the medical providers 
that the Veteran has provided the appropriate forms.  The 
claims file contains VA examination and outpatient reports.  
Additionally, VA audiologic examinations have been conducted.

It is noted that the VA audiologist at the February 2009 
reported that the Veteran's claims file was not available.  
The Board finds that because the examination results are 
based on audiological findings, reviewing the case without a 
review of his printed history by the examining VA audiologist 
would prejudice the Veteran.  See Mariano v. Principi, 
17 Vet. App. 305, 311-12 (2003)

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  In this case, letters satisfying the notice 
requirements of 38 C.F.R. § 3.159(b)(1) were sent to the 
Veteran in August 2002, March 2006, July 2007, and January 
2009.  Although some of the notices were not sent until after 
the initial rating denying the claims, the Board finds that 
any defect with respect to the timing of the required notice 
was harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006). 

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the Veteran.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  The 
record contains statements and testimony of the Veteran, 
Social Security Administration (SSA) records, service 
treatment records (STR), as well as VA and private medical 
reports of examination and treatment.  

Reopening Service Connection for Right Knee Disability

The Veteran is claiming entitlement to service connection for 
a right knee disability.  Service connection was originally 
denied for a right knee disability in a September 1991 
rating decision.  It was determined that a right knee 
disability preexisted service and did not increase in 
severity during military service.  

He appealed the RO's decision denying his right knee claim to 
the Board.  But in a September 1993 decision, the Board also 
denied his claim for service connection for a right knee 
disability.  And absent an appeal of the Board's decision, 
that decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7104(b).  

He may, however, submit new and material evidence to reopen 
this claim.  38 U.S.C.A. § 5108.  Subsequently, in October 
1995, he attempted to reopen his claim for service connection 
for a right knee disability.  However, in January 2000, the 
Board determined that new and material evidence had not been 
received to reopen his claim.  Again, without an appeal of 
the Board's decision, that decision is final and binding on 
him.  38 U.S.C.A. § 7104(b).  As such, the Veteran must 
submit new and material evidence to reopen his claim for 
service connection for a right knee disability.  

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Evidence of record at the time of the prior denial in 1993 
included the Veteran's service treatment records and private 
medical records.  Private treatment records dated in 1988 and 
1989 showed extensive treatment for a right knee disorder 
after a workplace injury.  During the Veteran's period of 
military service between 1990 and 1991, he complained of 
chronic right knee pain.  The Veteran argued that although he 
had a chronic right knee disorder prior to entry onto active 
duty in 1990, that a fall during service had aggravated this 
condition.  In September 1993, the Board found that he 
clearly had a right knee disorder prior to his entry onto 
active duty in 1990 and that this preexisting disorder did 
not increase in severity during his period of service between 
1990 and 1991.

In October 1995, the Veteran requested that this claim be 
reopened, and he submitted records from his National Guard 
service dated in 1992.  He also completed a sworn statement 
indicating that he hurt his right knee in a fall while 
stationed in Saudi Arabia, but there was no one to report the 
incident to, and he could not leave his post.  In the January 
2000 decision, The Board found that he had had not submitted 
new and material evidence to reopen his claim for service 
connection for a right knee disability.  

In January 2002, the Veteran filed an application to reopen 
his claim for service connection for a right knee disability.  

It must first be determined whether new and material evidence 
has been received such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.  Pertinent evidence associated 
with the claims file since the Board's January 2000 decision 
includes the written statements and testimony of the Veteran, 
SSA medical records, VA outpatient records, and duplicate 
service and VA medical records.  

The Veteran's testimony and written statements regarding his 
right knee disability constitute a fuller and more detailed 
account of his right knee injury during his second period of 
service and of right knee symptoms since that time.  The 
Board finds that this evidence raises a reasonable 
possibility of substantiating the Veteran's right knee claim.  
As such, the evidence is new and material under the 
provisions of 38 C.F.R. § 3.156(a) and the claim is reopened.

Compensable Rating for Bilateral Hearing Loss

Service connection was granted for bilateral hearing loss in 
an April 1974 rating action.  A no percent evaluation was 
assigned for bilateral high frequency hearing loss, effective 
in November 1973.  This rating as been in effect since then.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  

To evaluate the degree of disability for service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 Diagnostic Code 6100.  Copies of 
these tables from the rating code were provided to the 
Veteran in the statement of the case (SOC).  

The March 2003 VA audiological evaluation report indicates 
that the puretone thresholds at the frequencies of 1000, 
2000, 3000, and 4000 hertz were, 25, 45, 65, and 75, in the 
right ear, respectively.  The puretone thresholds at the 
frequencies of 1000, 2000, 3000, and 4000 hertz were 25, 45, 
55, and 105, in the left ear, respectively.  The average 
puretone threshold for the right ear was 53 decibels and 58 
decibels in the left ear.  The controlled speech 
discrimination tests were 92 percent in the right ear and 88 
percent in the left ear.  

The VA examination test results would yield numeric 
designation, which equate to Level I hearing loss in the 
right ear and Level III in the left ear using Table VI.  This 
results in a noncompensable rating.  

At the VA examination in December 2003, the puretone 
thresholds at the frequencies of 1000, 2000, 3000, and 4000 
hertz were 25, 25, 60, and 75, in the right ear, 
respectively, and 25, 35, 55, and 90, in the left ear, 
respectively.  The average puretone threshold for the right 
ear was 46 decibels and 51 decibels in the left ear.  The 
controlled speech discrimination test was 88 percent in the 
right ear and 92 percent in the left ear.  The VA audiologist 
reported that due to the severity of the hearing loss, he 
would experience problems with activities of daily 
activities.  

These test results equate to Level II hearing loss in the 
right ear and Level I in the left ear using Table VI.  This 
results in a noncompensable rating.  

The February 2009 VA audiological evaluation report indicates 
that the puretone thresholds at the frequencies of 1000, 
2000, 3000, and 4000 hertz were, 25, 15, 60, and 75, in the 
right ear, respectively.  The puretone thresholds at the 
frequencies of 1000, 2000, 3000, and 4000 hertz were 25, 45, 
55, and 100, in the left ear, respectively.  The average 
puretone threshold for the right ear was 44 decibels and 56 
decibels in the left ear.  The controlled speech 
discrimination tests were 96 percent in the right ear and 92 
percent in the left ear.  

The audiologic test results equate to Level I hearing loss in 
each ear using Table VI.  This results in a noncompensable 
rating.  Thus, a compensable rating is not warranted.  

The Veteran complains of difficulty understanding 
conversations.  He is required to wear assistive hearing 
devices.  Further, his problem with his hearing and tinnitus 
causes miscommunication which at one time affected him in his 
former occupation as a warehouse forklift driver.  He reports 
not having worked since 1996.  

At his hearing the Veteran discussed his problems with 
hearing loss and indicated that his hearing aids had helped 
ameliorate the condition.  

While the statements of the Veteran is credible, the results 
of the specific VA testing conducted by skilled individuals 
are consistent with the level of impairment addressed by the 
statements.  The clinical findings do not support the support 
the assignment of a compensable rating under the rating 
provisions.  

The lay assertions do not present an unusual or exceptional 
disability picture that would obviate the application of 
compensation standards established for evaluating service-
connected disability based on hearing impairment.  While the 
Veteran some problems in hearing, when he was employed, there 
was no actual showing of employment disruption beyond what 
was been determined to be an average impairment of earning 
capacity in civil occupations caused by the disability.  

Moreover, the Court has clarified that the "[a]ssignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Further, in Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities. See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10.  Here, the VA examiners 
elicited information from the Veteran regarding the 
functional effects of this disability.  As such, the 
examination reports are consistent with the Court's holding 
in Martinak and are sufficient for rating purposes.

Therefore, on this record, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for increase.  

Separate rating for Tinnitus

The Veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the Veteran's request because under Diagnostic Code 
6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The Veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F. 3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Court erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a Veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The Veteran's tinnitus has been assigned the maximum 
schedular rating available for tinnitus.  38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

New and material evidence to reopen claim of service 
connection for right knee disability has been presented; to 
this extent, the appeal is granted.

An increased, compensable evaluation for the service-
connected bilateral hearing loss is denied.  

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  

REMAND

The Veteran contends, in essence, that he has a right knee 
disability that pre-existed his second period of active duty 
but was aggravated by that service, to specifically include 
an in-service injury while serving in Saudi Arabia.  To date, 
the Veteran has not been afforded a VA examination to assess 
this claim.  The Board thus finds that after all pertinent 
records have been obtained, he must be afforded an 
appropriate VA examination to determine whether he has a 
right knee disability that is related to or was aggravated 
during service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

As noted in the introduction, the Veteran's left knee claim 
has been pending since he filed it in March 1997.  The 
Veteran asserts his left knee disability is related an in-
service fall that took place while he was serving in Saudi 
Arabia.  He states that he was unable to seek treatment at 
that time and that his current left knee disability is 
related to service.  The Board thus finds that after all 
pertinent records have been obtained, he must be also be 
afforded an appropriate VA examination to determine whether 
he has a left knee disability that is related to service.  
See McLendon

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any pertinent 
outstanding records, the Veteran should 
be scheduled for an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any right 
and/or left knee disability found to be 
present.  All indicated studies should 
be performed, and all findings should 
be reported in detail.  The claims 
files should be made available to and 
reviewed by the examiner.  

The examiner should state the 
likelihood that any right knee 
disability found to be present existed 
prior to service.  If the examiner 
concludes that a right knee disability 
found to be present existed prior to 
service, the examiner should indicate 
that likelihood that the disability 
worsened during service.  If the 
examiner diagnoses the Veteran as 
having a right knee disability that did 
not pre-exist service, the examiner 
must opine as to whether it is at least 
as likely as not that the condition is 
related to or had its onset during 
service.  In offering each of these 
opinions, the examiner should 
specifically acknowledge and comment on 
the Veteran's report of a continuity of 
right knee symptoms since his second 
period of active duty.  

As to his left knee, the examiner must 
opine as to whether it is at least as 
likely as not that the Veteran's left 
knee disability is related to or had 
its onset during service, and 
particularly, his second period of 
active duty.  In offering this 
assessment, the examiner should 
specifically acknowledge and comment on 
the Veteran's report of a continuity of 
left knee symptoms since his second 
period of active duty

The rationale for all opinions 
expressed should be provided.

2.  Then, the AMC should adjudicate the 
Veteran's claim.  If the benefits 
sought on appeal are not granted, the 
AMC should issue the Veteran a SSOC and 
provide him with an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


